

116 HR 8455 IH: Reconciliation in Place Names Act
U.S. House of Representatives
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8455IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2020Ms. Haaland (for herself, Mr. Green of Texas, Ms. Barragán, Mr. Espaillat, Mr. Danny K. Davis of Illinois, Ms. Tlaib, Mr. Gallego, Mr. Blumenauer, Mr. Ted Lieu of California, Mr. Evans, Ms. Lee of California, Mrs. Napolitano, and Ms. Jayapal) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo create a process by which the Board on Geographic Names shall review and revise offensive names of Federal land units, to create an advisory committee to recommend Federal land unit names to be reviewed by the Board, and for other purposes.1.Short titleThis Act may be cited as the Reconciliation in Place Names Act.2.DefinitionsIn this Act:(1)BoardThe term Board means the Board on Geographic Names established by the Act entitled An Act to provide a central authority for standardizing geographic names for the purpose of eliminating duplication in standardizing such names among the Federal departments, and for other purposes, approved July 25, 1947.(2)CommitteeThe term Committee means the Advisory Committee on Reconciliation in Place Names established by section 4(a).(3)Federal land unitThe term Federal land unit includes National Forests System lands, units of the National Park System, units of the National Wilderness Preservation System, National Conservation Lands, and units of the National Wildlife Refuge System.(4)Indian TribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(5)Tribal organizationThe term Tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(6)Offensive place nameThe term offensive place name means a domestic geographic place name or Federal land unit that—(A)recognizes an individual who—(i)held racially repugnant views, committed atrocities against Native Americans, or supported or effectuated discriminatory policies; or(ii)carried out other injustices against racial minorities;(B)contains a racial or sexual slur;(C)perpetuates racial, ethnic, or gender-based stereotypes; or(D)is derogatory or otherwise offensive.(7)SecretaryThe term Secretary means the Secretary of the Interior.3.FindingsCongress finds that—(1)the United States contains geographic features named—(A)with derogatory terms that include racial and sexual slurs and stereotypes targeting Native Americans, African Americans, and others;(B)in honor of individuals who held racially repugnant views, committed atrocities against Native Americans, or supported or effectuated discriminatory policies; and(C)to recognize individuals who carried out injustices against racial minorities;(2)place names that include racial or sexual slurs, or honor individuals who held racially repugnant views, committed atrocities against Native Americans, or carried out injustices against racial minorities perpetuate prejudice, disparage racial minorities, and honor those who committed or supported atrocities;(3)no geographic feature in the United States should have a name which disparages racial minorities, perpetuates prejudice or honors those who committed or supported atrocities against racial minorities;(4)American place names should be equitable and just, honor America’s cultural diversity, and advance dignity for all Americans;(5)the Board on Geographic Names is responsible for naming geographic features in the United States and Board policies authorize changing the names of geographic features determined to be offensive, and prohibit the use of terms deemed derogatory or offensive in geographic place names;(6)the current Board renaming process is time-consuming, lacks transparency and public involvement, and fails to address the scope and breadth of inappropriate place names;(7)the extent of inappropriate or offensive American place names requires a systematic, public process in which offensive and inappropriate place names are reviewed and replaced; and(8)such a process offers an opportunity for reconciliation for the Americans who suffer from prejudice and racial violence and for all Americans in whose name these acts were committed.4.Advisory Committee(a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish an advisory committee to be known as the Advisory Committee on Reconciliation in Place Names.(b)PurposeThe purpose of the Committee is to advise the Board regarding renaming geographic features with offensive place names.(c)MembershipThe Committee shall include 16 members to be appointed by the Secretary of whom, to the extent practicable—(1)4 shall be members of an Indian Tribe;(2)1 shall represent a Tribal organization;(3)4 shall have backgrounds in civil rights or race relations;(4)4 shall have expertise in anthropology, cultural studies, geography, or history; and(5)3 shall represent the general public.(d)DutiesThe Committee shall—(1)establish a process to solicit and review proposals to rename geographic features and Federal land units with offensive place names;(2)solicit proposals to rename geographic features and Federal land units with offensive place names from—(A)Indian Tribes;(B)appropriate State and local governments; and(C)members of the public;(3)provide opportunity for public comment on name change proposals;(4)make recommendations to the Board to rename geographic features with offensive place names, including proposed new names; and(5)make recommendations to Congress to rename Federal land units with offensive place names, including proposed new names.(e)Compensation(1)In generalMembers of the Committee shall serve without compensation.(2)Travel expensesMembers of the Committee shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Committee.(f)StaffThe Secretary shall provide the Committee with any staff members and technical assistance that the Secretary, after consultation with the Committee, determines to be appropriate to enable the Commission to carry out the duties of the Committee.(g)RulesThe Committee may adopt such rules as may be necessary.(h)Applicable lawThe Committee shall be subject to the Federal Advisory Committee Act (5 U.S.C. App.).(i)Duration(1)TimelineTo the extent practicable, the Committee shall fulfill its duties, including the completion of the recommendations required by subsections (d)(4) and (d)(5), within 5 years of the date upon which the Committee is established.(2)TerminationThe Committee shall terminate on the date that is 1 year from the date on which the Board has approved or rejected each Committee recommendation.5.Board review(a)In generalThe Board shall accept or reject a recommendation by the Committee to rename a geographic feature under section 4(d)(4) within three years of the date in which the Board receives the recommendation.(b)ProcessThe Board shall approve a recommendation of the Committee submitted under section 4(d)(4) unless the Board determines that—(1)there is a compelling reason and substantial public interest in rejecting the recommendation; or(2)approving the recommendation would violate Federal law.(c)RenamingIf the Board accepts a recommendation by the Committee to rename a geographic feature, the Board shall rename the geographic feature.(d)EffectA Board policy that prevents the Board from considering a name change due to pending legislation shall not apply to Board action on Committee recommendations.